Order entered April 4, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00048-CV

                  ADRIAN BOOKER AND NICOLE SMITH, Appellants

                                                V.

                         ANISSA MAHMOUDI, ET AL., Appellees

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-01795-2018

                                           ORDER
       The clerk’s record in this appeal has not been filed because appellants have not paid the

fee for preparing it. On March 14, 2019, after receiving a copy of the trial court’s March 11,

2019 order sustaining its own objection to appellant Adrian Booker’s affidavit of inability to

afford costs, we ordered appellants to file written verification they had paid the fee for the

record. Booker now asks for additional time to respond, explaining he would like to file a

petition for writ of mandamus seeking review of the trial court’s March 11th order as well as a

March 4, 2019 order finding him not indigent.

       Review of an order sustaining a contest is by motion. See TEX. R. CIV. P. 145(g). In an

amended notice of appeal filed in this Court March 12, 2019, Booker challenged the March 4th

order “[a]nd any other orders, known or unknown, listed or not listed, in this case.” We construe
the amended notice of appeal, to the extent it seeks review of the trial court’s finding that Booker

is not indigent, as a rule 145(g) motion and rule as follows.

          We ORDER Collin County Clerk Stacey Kemp to file a supplemental clerk’s record

containing a copy of (1) all affidavits or statements of inability to afford costs filed by Booker;

(2) all contests and objections to the affidavits or statements; (3) all notices of hearing on the

contests and objections; (4) all orders on the contests and objections; (5) all orders finding

Booker not indigent; and, (6) the trial court’s docket sheet or case summary. We further

ORDER Claudia Webb, Official Court Reporter for County Court at Law No. 3, to file a

supplemental reporter’s record of all proceedings on Booker’s claim of indigence.              The

supplemental records shall be filed no later than April 15, 2019.

          Upon review of the supplemental records, the Court will either order the record filed

without payment of costs or set a new deadline for filing written verification of payment for the

record.

          We DIRECT the Clerk of the Court to send a copy of this order to Ms. Kemp, Ms.

Webb, and the parties.




                                                      /s/       BILL WHITEHILL
                                                                JUSTICE